DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-13 in the reply filed on 2/22/2022 is acknowledged. Claims 14-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5,9-10 and 12-13is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ray et al. (US 2012/0197060).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray et al. (US 2012/0197060) in view of Liu et al. “Loading IR820 Using Multifunctional Dendrimers with Enhanced Stability and Specificity”, Pharmaceutics 2018, 10, 77.
Ray is disclosed above. Regarding claim 11, Ray is silent with respect to the amount of active to dendrimer carrier. However, finding the optimum dosage level for a 
Ray is silent with respect to dendrimers associated with diagnostic agents such as indocyanine green (ICG) in claim 8.
	Liu is used for the disclosure within that dendrimers were well known to be conjugated to ICG. See entire disclosure, especially abstract and fig. 1.
	Since both references are generally related in their teachings of dendrimer conjugates one of ordinary skill would have a high expectation of success in adding ICG to the dendrimer of Ray. Reason to make such a modification would be to visualize delivery of the therapeutic payload. Thus the claimed invention would have been prima facie obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
s 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rangaramanujam (WO 2015/168347, cited by applicants, ‘347 from hereon) in view of Perez-Santonia, “Inhibition of Corneal Neovascularization by Topical Bevacizumab (Anti-VEGF) and Sunitinib”, American Journal of Ophthalogy, Vol 150, No. 4, 2010, 519-528, cited by applicants, in view of Dolman et al. Macromol Biosci. 2012 Jan;12(1):93-103, cited by applicants.
‘347 teaches hydroxyl terminated G4 and G5 PAMAM dendrimers conjugated to therapeutics such as bevacizumab and diagnostic agents including cyanine dyes for treating diseases of the eye. See entire disclosure, especially [0016],[0056],[0059],[0063],[0070], and claims.
‘347 while teaching active agents to treat conditions of the eye is silent on the use of the tyrosine kinase inhibitors claimed such as sunitinib in claim 8.
Perez-Santonia is used for the disclosure within that bevacizumab and sunitinib were well known actives for treatment of Corneal Neovascularization (CNV). See entire disclosure especially abstract.
Doman is used primarily for the disclosure within that sunitinib analogues were well known to be conjugated to dendrimers. See entire disclosure, especially abstract. 
Since Perez-Santonia teaches the combination of bevacizumab and sunitinib were known to be useful in treating CNV and Doman teaches how to attach sunitinib analogues to dendrimers one of ordinary skill would have a high expectation of success in adding sunitinib to the dendrimer-bevacizumab conjugate of ‘347 to treat CNV. Reason to make such a modification stems from the knowledge that the combination of bevacizumab as taught by ‘347 with sunitinib was very successful in treating CNV. .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of copending Application No. 17/112,541 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope in that they claim compositions of hydroxyl terminated dendrimers comprising bound actives including tyrosine kinase inhibitors.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838. The examiner can normally be reached 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES W ROGERS/           Primary Examiner, Art Unit 1618